
	

113 S1183 IS: Death Tax Repeal Act of 2013
U.S. Senate
2013-06-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1183
		IN THE SENATE OF THE UNITED STATES
		
			June 19, 2013
			Mr. Thune (for himself,
			 Mr. McConnell, Mr. Hatch, Mr.
			 Cornyn, Mr. Barrasso,
			 Mr. Rubio, Mr.
			 Johanns, Mr. Boozman,
			 Mr. Grassley, Mr. Shelby, Mr.
			 Crapo, Mr. Heller,
			 Mrs. Fischer, Mr. Inhofe, Mr.
			 Moran, Mr. Chambliss,
			 Mr. Roberts, Mr. Vitter, Mr.
			 Kirk, Mr. Enzi,
			 Mr. Risch, Mr.
			 Isakson, Mr. Blunt,
			 Mr. Lee, Mr.
			 Toomey, Ms. Ayotte,
			 Mr. Coats, Mr.
			 Flake, and Mr. Scott)
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to repeal the
		  estate and generation-skipping transfer taxes, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Death Tax Repeal Act of
			 2013.
		2.Repeal of estate and
			 generation-skipping transfer taxes
			(a)Estate Tax
			 RepealSubchapter C of
			 chapter 11 of subtitle B of the Internal Revenue Code of 1986 is amended by
			 adding at the end the following new section:
				
					2210.Termination
						(a)In
				generalExcept as provided in
				subsection (b), this chapter shall not apply to the estates of decedents dying
				on or after the date of the enactment of the Death Tax Repeal Act of 2013.
						(b)Certain
				Distributions From Qualified Domestic TrustsIn applying section
				2056A with respect to the surviving spouse of a decedent dying before the date
				of the enactment of the Death Tax Repeal Act
				of 2013—
							(1)section
				2056A(b)(1)(A) shall not apply to distributions made after the 10-year period
				beginning on such date, and
							(2)section
				2056A(b)(1)(B) shall not apply on or after such
				date.
							.
			(b)Generation-Skipping
			 Transfer Tax RepealSubchapter G of chapter 13 of subtitle B of
			 such Code is amended by adding at the end the following new section:
				
					2664.TerminationThis chapter shall not apply to
				generation-skipping transfers on or after the date of the enactment of the
				Death Tax Repeal Act of
				2013.
					.
			(c)Conforming
			 Amendments
				(1)The table of
			 sections for subchapter C of chapter 11 of the Internal Revenue Code of 1986 is
			 amended by adding at the end the following new item:
					
						
							Sec. 2210.
				Termination.
						
						.
				(2)The table of
			 sections for subchapter G of chapter 13 of such Code is amended by adding at
			 the end the following new item:
					
						
							Sec. 2664.
				Termination.
						
						.
				(d)Effective
			 DateThe amendments made by
			 this section shall apply to the estates of decedents dying, and
			 generation-skipping transfers, after the date of the enactment of this
			 Act.
			3.Modifications of
			 gift tax
			(a)Computation of
			 gift taxSubsection (a) of
			 section 2502 of the Internal Revenue Code of 1986 is amended to read as
			 follows:
				
					(a)Computation of
				tax
						(1)In
				generalThe tax imposed by
				section 2501 for each calendar year shall be an amount equal to the excess
				of—
							(A)a tentative tax,
				computed under paragraph (2), on the aggregate sum of the taxable gifts for
				such calendar year and for each of the preceding calendar periods, over
							(B)a tentative tax,
				computed under paragraph (2), on the aggregate sum of the taxable gifts for
				each of the preceding calendar periods.
							(2)Rate
				schedule
							
								
									
										If the amount with respect to which the tentative tax
						to be computed is:The tentative tax is:
										
										Not over
						$10,00018% of such amount.
										
										Over $10,000 but not over $20,000$1,800, plus 20% of the excess over $10,000.
										
										Over $20,000 but not over $40,000$3,800, plus 22% of the excess over $20,000.
										
										Over $40,000 but not over $60,000$8,200, plus 24% of the excess over $40,000.
										
										Over $60,000 but not over $80,000$13,000, plus 26% of the excess over $60,000.
										
										Over $80,000 but not over $100,000$18,200, plus 28% of the excess over $80,000.
										
										Over $100,000 but not over $150,000$23,800, plus 30% of the excess over $100,000.
										
										Over $150,000 but not over $250,000$38,800, plus 32% of the excess of $150,000.
										
										Over $250,000 but not over $500,000$70,800, plus 34% of the excess over $250,000.
										
										Over $500,000$155,800, plus 35% of the excess of $500,000.
										
									
								
						.
			(b)Treatment of
			 Certain Transfers in TrustSection 2511 of the Internal Revenue
			 Code of 1986 is amended by adding at the end the following new
			 subsection:
				
					(c)Treatment of
				Certain Transfers in TrustNotwithstanding any other provision of this
				section and except as provided in regulations, a transfer in trust shall be
				treated as a taxable gift under section 2503, unless the trust is treated as
				wholly owned by the donor or the donor’s spouse under subpart E of part I of
				subchapter J of chapter
				1.
					.
			(c)Lifetime gift
			 exemption
				(1)In
			 generalParagraph (1) of
			 section 2505(a) of the Internal Revenue Code of 1986 is amended to read as
			 follows:
					
						(1)the amount of the tentative tax which would
				be determined under the rate schedule set forth in section 2502(a)(2) if the
				amount with respect to which such tentative tax is to be computed were
				$5,000,000, reduced
				by
						.
				(2)Inflation
			 adjustmentSection 2505 of such Code is amended by adding at the
			 end the following new subsection:
					
						(d)Inflation
				adjustment
							(1)In
				generalIn the case of any calendar year after 2011, the dollar
				amount in subsection (a)(1) shall be increased by an amount equal to—
								(A)such dollar
				amount, multiplied by
								(B)the
				cost-of-living adjustment determined under section 1(f)(3) for such calendar
				year by substituting calendar year 2010 for calendar year
				1992 in subparagraph (B) thereof.
								(2)RoundingIf
				any amount as adjusted under paragraph (1) is not a multiple of $10,000, such
				amount shall be rounded to the nearest multiple of
				$10,000.
							.
				(d)Conforming
			 amendments
				(1)Section 2505(a) of
			 such Code is amended by striking the last sentence.
				(2)The heading for
			 section 2505 of such Code is amended by striking Unified.
				(3)The item in the
			 table of sections for subchapter A of chapter 12 of such Code relating to
			 section 2505 is amended to read as follows:
					
						
							Sec. 2505. Credit against gift
				tax.
						
						.
				(e)Effective
			 dateThe amendments made by
			 this section shall apply to gifts made on or after the date of the enactment of
			 this Act.
			(f)Transition
			 rule
				(1)In
			 generalFor purposes of applying sections 1015(d), 2502, and 2505
			 of the Internal Revenue Code of 1986, the calendar year in which this Act is
			 enacted shall be treated as 2 separate calendar years one of which ends on the
			 day before the date of the enactment of this Act and the other of which begins
			 on such date of enactment.
				(2)Application of
			 section 2504(b)For purposes of
			 applying section 2504(b) of the Internal Revenue Code of 1986, the calendar
			 year in which this Act is enacted shall be treated as one preceding calendar
			 period.
				
